462 F.2d 609
John W. SHERMAN, Petitioner-Appellant,v.Raymond W. MEIER, Warden, Respondent-Appellee.
No. 26823.
United States Court of Appeals,
Ninth Circuit.
June 21, 1972.

Robert B. Gould, of Hubbard & Gould, Seattle, Wash., for petitioner appellant.
Charles W. Billinghurst, Asst. U. S. Atty., Tacoma, Wash., for respondent appellee.
Before CHAMBERS, BROWNING, and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
We affirm the district court's order dismissing appellant's habeas corpus petition on the ground that the petition did not state a claim for relief.


2
It is within the correctional institution's discretion to regulate the hair styles of the inmates in the manner alleged here.  (Cf. Smith v. Schneckloth (9th Cir. 1969) 414 F.2d 680.)


3
The order is affirmed.